MEMORANDUM **
Antonio Diaz-Fregoso appeals the sentence imposed following his guilty plea to possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). He contends that a supervised release condition requiring him to report to his probation officer if he reenters the United States forces him to incriminate himself in violation of the Fifth Amendment. This contention is foreclosed by United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-78 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.